1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    LUIS CARDENAS-ORNELAS,                              Case No. 3:17-cv-00461-MMD-CBC
7                                      Petitioner,                  ORDER
            v.
8
     RENEE BAKER, et al.,
9
                                   Respondents.
10

11          Good cause appearing, it is therefore ordered that Respondents’ unopposed

12   motion for extension of time (ECF No. 23) is granted. Respondents will have until March

13   7, 2019, to respond to the petition in this case.

14

15          DATED THIS 10th day of December 2018.
16

17                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
